                                            Case 4:18-cv-06278-HSG Document 76 Filed 04/29/20 Page 1 of 4




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                             EUREKA DIVISION

                                   4

                                   5       RYAN HYAMS, et al.,                                  Case No. 18-cv-06278-HSG (RMI)
                                   6                     Plaintiffs,
                                                                                                ORDER ON DISCOVERY
                                   7              v.
                                                                                                Re: Dkt. Nos. 67, 69
                                   8       CVS HEALTH CORPORATION, et al.,
                                   9                     Defendants.

                                  10

                                  11           On March 31, 2020, the undersigned held a hearing on several discovery disputes and

                                  12   resolved all but one issue regarding a deposition topic upon which the parties were instructed to
Northern District of California
 United States District Court




                                  13   submit supplemental briefing (dkt. 59). The parties submitted a joint supplemental letter brief (dkt.

                                  14   67), and Defendants submitted a separate brief to address an argument that Plaintiffs did not

                                  15   include in the version they exchanged with Defendants prior to filing (dkt. 69).1 The outstanding

                                  16   discovery dispute concerns whether Plaintiffs are entitled to inquire about the cost of full-time

                                  17   employee benefits. See Jt. Ltr. Br. (dkt. 56) at 7-8. In their portion of the brief, Plaintiffs argue that

                                  18   the benefits information is discoverable as relevant compensation which they may be due as

                                  19   restitution under the California Business & Professions Code §17200, et. seq. (“UCL”). See Suppl.

                                  20   Ltr. Br. (dkt. 67) at 1-2. Defendants argue that full-time employee benefits are not relevant to any

                                  21   claims or defenses, and thus, outside the scope of discovery. Id. at 3-4.

                                  22           “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

                                  23   party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Additionally, “[f]or good cause, the court may

                                  24   order discovery of any matter relevant to the subject matter involved in the action. Relevant

                                  25

                                  26   1
                                         In its separate brief, Defendants state that the parties agreed to, and did, exchange their portions of the
                                  27   supplemental brief prior to filing with the court to give one another an opportunity to review and respond to
                                       the arguments presented. In the filed brief, however, Plaintiffs presented a new argument – that the
                                  28   requested discovery is relevant to Labor Code Sections 850 and 851 – that was not in the exchanged
                                       version. See (dkt. 69).
                                          Case 4:18-cv-06278-HSG Document 76 Filed 04/29/20 Page 2 of 4




                                   1   information need not be admissible at the trial if the discovery appears reasonably calculated to

                                   2   lead to the discovery of admissible evidence.” Id. The UCL proscribes unlawful business

                                   3   practices, and it “‘borrows violations of other laws and treats them as unlawful practices that the

                                   4   unfair competition law makes independently actionable.’” Puentes v. Wells Fargo Home Mortg.,

                                   5   Inc., 160 Cal. App. 4th 638, 644 (Cal. Ct. App. 2008) (quoting Cel-Tech Commc’ns, Inc. v. Los

                                   6   Angeles Cellular Telephone Co., 20 Cal. 4th 163, 180 (Cal. 1999)).

                                   7          In their Complaint, Plaintiffs allege that Defendants committed the following labor

                                   8   violations: 1) failure to provide uninterrupted meal periods; 2) failure to authorize and permit rest

                                   9   breaks; 3) failure to pay overtime; 4) failure to pay minimum wages; 5) failure to pay timely

                                  10   wages due at termination/waiting time penalties; 6) failure to timely pay all wages; 7) failure to

                                  11   reimburse for employment related expenses; 8) failure to maintain required records; 9) failure to

                                  12   furnish accurate itemized wage statements; 10) failure to provide notice of paid sick leave; 11)
Northern District of California
 United States District Court




                                  13   failure to provide one day’s rest in seven; and 12) failure to comply with Labor Code Sections 850

                                  14   and 851. See generally, Second Am. Compl. (“SAC”) (dkt. 22). Plaintiffs argue that their claim

                                  15   under Labor Code Sections 850 and 851 is the basis for discovery of full-time employee benefits

                                  16   information. Suppl. Ltr. Br. (dkt. 67) at 1. Labor Code Section 850 provides that “[n]o person

                                  17   employed to sell at retail drugs and medicines or to compound physicians’ prescriptions shall

                                  18   perform any work in any store, dispensary, pharmacy, laboratory, or office for more than an

                                  19   average of nine hours per day, or for more than 108 hours in any two consecutive weeks . . . .”

                                  20   Cal. Lab. Code § 850. Section 851 prohibits employers from “requiring or permitting” employees

                                  21   covered by Section 850 to work more than the maximum hours prescribed therein. See Cal. Lab.

                                  22   Code § 851.

                                  23          Plaintiff alleged in the SAC that “Defendants required Plaintiff and the Pharmacy

                                  24   Employee Subclass to work in excess of the hours prescribed by Labor Code Section 850.” SAC

                                  25   (dkt. 22) at 28. By way of facts, Plaintiff Duhon alleged that at all relevant times, she was a

                                  26   pharmacy cashier and technician for Defendants, and throughout her employment she was unable

                                  27   to take uninterrupted rest breaks due to Defendants’ understaffing, fill-time metrics, and an

                                  28   emphasis on servicing customers as quickly as possible to avoid negative survey responses. Id. at
                                                                                         2
                                          Case 4:18-cv-06278-HSG Document 76 Filed 04/29/20 Page 3 of 4




                                   1   5. In the joint supplemental brief, Plaintiffs argue that they are entitled to discovery of the cost of

                                   2   full-time benefits “initially provided to and then taken away from Plaintiff Duhon and other

                                   3   aggrieved employees as a result of [Defendants’] illegal and unfair understaffing in violation of

                                   4   Labor Code sections 850 and 851.” Suppl. Ltr. Br. (dkt. 67) at 1. They assert that “by failing to

                                   5   abide by California laws regarding staffing levels for those employed to sell retail drugs and

                                   6   medicine, [Defendants] deprived [Plaintiffs] of a 32 [] hour week schedule which resulted in the

                                   7   loss of value of employment benefits associated with full-time work.” Id. In its portion of the

                                   8   brief, Defendants argue that full-time employee benefits are not relevant to any of Plaintiffs’

                                   9   claims. Id. at 3-4. In its separate brief, Defendants add that Labor Code Sections 850 and 851, like

                                  10   the remainder of Plaintiffs’ claims, do not place full-time employee benefits at issue in this case

                                  11   because those provisions set maximum work hours for employees who “sell drugs at retail.” See

                                  12   (dkt. 69). Defendants emphasize that because the UCL does not proscribe any specific conduct,
Northern District of California
 United States District Court




                                  13   Plaintiffs are required to allege that Defendants violated some other law – a predicate offense.

                                  14   Something Defendants argue that Plaintiffs cannot do because working less than full time is not a

                                  15   violation of Labor Code Sections 850 and 851.

                                  16           Indeed, California Labor Code Sections 850 and 851 set the maximum allowable work

                                  17   hours for pharmacy employees. In the SAC, Plaintiffs allege that Defendants’ understaffing led to

                                  18   pharmacy employees regularly working in excess of the maximum allowable work hours, and that

                                  19   employees could not take uninterrupted breaks as required under California law due to

                                  20   understaffing. In their requests for discovery, Plaintiffs add that Defendants’ understaffing

                                  21   simultaneously resulted in too few hours for other pharmacy employees; specifically, Plaintiff

                                  22   Duhon went from full-time to part-time employment which deprived her of the associated full-

                                  23   time benefits. Therefore, Plaintiffs allege, in their discovery letter brief, but not in the operative

                                  24   complaint, that because Defendants scheduled some people to work too many hours in violation of

                                  25   Labor Code Sections 850 and 851, other employees were scheduled part-time and deprived of both

                                  26   work hours and benefits associated with full-time employment.

                                  27           It appears that Plaintiffs are arguing that the understaffing was a cause that gave rise to two

                                  28   effects – scheduling excessive hours and scheduling too few hours. The latter effect could have
                                                                                           3
                                          Case 4:18-cv-06278-HSG Document 76 Filed 04/29/20 Page 4 of 4




                                   1   been avoided if Defendants did not require some employees to work an unlawful amount of hours.

                                   2   Their logic is that if Defendants had distributed the hours among the pharmacy staff in accordance

                                   3   with the law, then Plaintiff Duhon and others similarly situated would have been scheduled for

                                   4   full-time shifts and received benefits. The thrust of this allegation is that Defendants violated labor

                                   5   laws in order to have fewer full-time employees to whom they would owe benefits. In other

                                   6   words, the understaffing policy resulted in some employees working too many hours and other

                                   7   employees working fewer hours. The issue for Plaintiffs is that the former is unlawful while the

                                   8   latter is not. Plaintiffs attempt to allege the inverse of the proscribed conduct from Labor Code

                                   9   Sections 850 and 851 in a discovery letter brief. Those code sections guarantee pharmacy

                                  10   employees that they will not be required to work too many hours; it does not guarantee that they

                                  11   will be scheduled for no less than a minimum amount of hours or for any benefits that accompany

                                  12   full-time work. Thus, the undersigned finds discovery on the cost of full-time employee benefits is
Northern District of California
 United States District Court




                                  13   not relevant to Plaintiffs’ claim under the UCL predicated on Labor Code Sections 850 and 851.

                                  14          Believing this discovery to be relevant to the claim for excessive overtime, most of

                                  15   Plaintiffs’ portion of the brief is dedicated to arguing that full-time benefits are just as much a part

                                  16   of “compensation” as are wages, which are the typical form of restitution in UCL claims

                                  17   predicated on violations of employment law. The undersigned does not resolve this issue because

                                  18   the discovery sought is not relevant to any of Plaintiffs’ claims.

                                  19          Therefore, Plaintiffs’ request to take deposition testimony about the cost of full-time

                                  20   employee benefits, identified as Topic 65 in the original discovery letter brief (dkt. 56), is

                                  21   DENIED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 29, 2020

                                  24

                                  25
                                                                                                      ROBERT M. ILLMAN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                          4
